[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDMENT OF MEMORANDUM OF DECISION RE: EFFECTIVE DATE OF MODIFICATION
At the argument of the Motion to Reargue (docket entry number 125), it was called to the court's attention for the first time that there was an agreement between the parties that any order of modification would be retroactive to April 20, 2000.
This agreement was never entered as an order of the court, nor was it called to the attention of the court at the hearing. The court, suasponte, modifies the effective date for modification from June 1, 2000 to April 20, 2000, in accordance with the parties' agreement.
EDGAR W. BASSICK, III JUDGE TRIAL REFEREE CT Page 9358